19-23185-rdd       Doc 166        Filed 10/16/19 Entered 10/16/19 15:43:36 Main Document
                                                Pg 1 of 17
                                  Hearing Date and Time: November 14, 2019 at 10:00 a.m. (EST)
                                         Objection Deadline: November 7, 2019 at 4:00 p.m. (EST)
CHAPMAN AND CUTLER LLP
Steven Wilamowsky
1270 Avenue of the Americas
30th Floor
New York, NY 10020-1708
Telephone: 212.655.6000

-and-

Aaron M. Krieger
111 West Monroe Street
Chicago, IL 60603-4080
Telephone: 312.845.3000

Counsel for the Debtor and
Debtor in Possession

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------x
In re                                                     :   Chapter 11
                                                          :
Retrieval-Masters Creditors Bureau, Inc.,1                :   Case No. 19-23185 (RDD)
                                                          :
                           Debtor.                        :
----------------------------------------------------------x

                      NOTICE OF DEBTOR’S FIRST OMNIBUS MOTION
                         FOR ENTRY OF AN ORDER AUTHORIZING
                     REJECTION OF CERTAIN EXECUTORY CONTRACTS
                      AND LEASES, AND GRANTING RELATED RELIEF

        PLEASE TAKE NOTICE that on October 16, 2019, the debtor and debtor in possession

(the “Debtor”) in the above-captioned case filed the First Omnibus Motion of Debtor for Entry of

an Order Authorizing Rejection of Certain Executory Contracts And Leases, And Granting

Related Relief (the “Motion,” a copy of which is attached hereto). A hearing (the “Hearing”) on

the Motion will be held before the Honorable Robert D. Drain of the United States Bankruptcy



1
        The last four digits of the Debtor’s taxpayer identification number is 9495. The location of the Debtor’s
        service address for purposes of this chapter 11 case is 4 Westchester Plaza, Suite 110, Elmsford, NY 10523.
        The Debtor also does business as American Medical Collection Agency.


4839-9240-4650
7022536
19-23185-rdd     Doc 166     Filed 10/16/19 Entered 10/16/19 15:43:36            Main Document
                                           Pg 2 of 17


Court for the Southern District of New York (the “Court”), in Room 248, 300 Quarropas Street,

White Plains, New York 10601, on November 14, 2019, at 10:00 a.m. (EDT).

       PLEASE TAKE FURTHER NOTICE that counterparties to contracts with the

Debtor that may be directly affected by the Motion are identified in Exhibit “B” to the

Motion.

       PLEASE TAKE FURTHER NOTICE that any responses or objections (each, an

“Objection”) to the Motion and the relief requested therein shall be in writing, shall conform to

the Federal Rules of Bankruptcy Procedure, the Local Bankruptcy Rules for the Southern District

of New York, and the Order Granting Debtor’s Motion for Order Authorizing the Establishment

of Certain Notice, Case Management, and Administrative Procedures [Doc. No. 31] (the “Case

Management Order”), shall set forth the basis for the Objection and the specific grounds

therefore, and shall be filed with the Court electronically in accordance with General Order M-

399 by registered users of the Court’s case filing system (the User’s Manual for the Electronic

Case Filing System can be found at http://www.nysb.uscourts.gov, the official website for the

Court), with a hard copy delivered directly to chambers pursuant to Local Bankruptcy Rule

9070-1 and served so as to be actually received no later than November 7, 2019, at 4:00 p.m.

(EST) (the “Objection Deadline”), upon the parties on the Service List (as defined in the Case

Management Order).
19-23185-rdd   Doc 166   Filed 10/16/19 Entered 10/16/19 15:43:36    Main Document
                                       Pg 3 of 17



Dated: October 16, 2019
       New York, New York

                                 CHAPMAN AND CUTLER LLP
                                 Counsel for the Debtor and
                                 Debtor in Possession


                                 By:     /s/Steven Wilamowsky
                                       Steven Wilamowsky
                                       1270 Avenue of the Americas
                                       30th Floor
                                       New York, NY 10020-1708
                                       Telephone: 212.655.6000

                                       -and-

                                       Aaron M. Krieger
                                       111 West Monroe Street
                                       Chicago, IL 60603-4080
                                       Telephone: 312.845.3000
19-23185-rdd       Doc 166        Filed 10/16/19 Entered 10/16/19 15:43:36                   Main Document
                                                Pg 4 of 17


CHAPMAN AND CUTLER LLP
Steven Wilamowsky
1270 Avenue of the Americas
30th Floor
New York, NY 10020-1708
Telephone: 212.655.6000

-and-

Aaron M. Krieger (admitted pro hac vice)
111 West Monroe Street
Chicago, IL 60603-4080
Telephone: 312.845.3000

Counsel for the Debtor and
Debtor in Possession

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------x
In re                                                     :   Chapter 11
                                                          :
Retrieval-Masters Creditors Bureau, Inc.,1                :   Case No. 19-23185 (RDD)
                                                          :
                           Debtor.                        :
----------------------------------------------------------x

 NOTE: PARTIES TO CONTRACTS WITH THE DEBTORS RECEIVING THIS MOTION
 SHOULD LOCATE THEIR CONTRACTS LISTED ON EXHIBIT “B” TO THIS MOTION

              FIRST OMNIBUS MOTION OF DEBTOR FOR ENTRY OF AN
            ORDER AUTHORIZING REJECTION OF CERTAIN EXECUTORY
            CONTRACTS AND LEASES, AND GRANTING RELATED RELIEF

        Retrieval-Masters Creditors Bureau, Inc. (the “Debtor”) as and for its motion (the

“Motion”) seeking entry of an Order authorizing rejection of certain executory contracts and

granting related relief, respectfully represents as follows:2



1
        The last four digits of the Debtor’s taxpayer identification number is 9495. The location of the Debtor’s
        service address for purposes of this chapter 11 case is 4 Westchester Plaza, Suite 110, Elmsford, NY 10523.
        The Debtor also does business as American Medical Collection Agency.
2
        Capitalized terms used but not otherwise defined herein shall have the meaning given to them elsewhere in
        the Motion.
19-23185-rdd     Doc 166      Filed 10/16/19 Entered 10/16/19 15:43:36             Main Document
                                            Pg 5 of 17


                                         Relief Requested

         1.    The Debtor seeks entry of an order, substantially in the form annexed as Exhibit

“A” hereto: (a) authorizing and approving, pursuant to section 365(a) of the Bankruptcy Code,

the rejection, of certain executory contracts and unexpired leases identified on Exhibit “B” hereto

(the “Contracts”) to which the Debtor is party but no longer are beneficial to the Debtor’s estate,

effective as of the respective date of rejection proposed for each Contract in Exhibit “B,”

representing the first date on which the Debtor no longer had any possession, use of, or benefit

from (as applicable) the goods or services provided under each Contract; (b) approving related

relief, including the establishment of a deadline for the filing of proofs of claim for damages that

may be associated with the Debtor’s rejection of the Contracts.

                                      Jurisdiction and Venue

         2.    This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and

1334 and the Amended Standing Order of Reference from the United States District Court for the

Southern District of New York, dated January 31, 2012. The Debtor confirms its consent,

pursuant to rule 7008 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), to

the entry of an order by the Court in connection with this Motion to the extent that it is later

determined that the Court, absent consent of the parties, cannot enter final orders or judgments in

connection herewith consistent with Article III of the United States Constitution.

         3.    Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

         4.    The bases bases for the relief requested herein are sections 105(a) and 365(a) of

title 11 of the United States Code (the “Bankruptcy Code”), and Rule 6006 of the Bankruptcy

Rules.




                                                 -2-
19-23185-rdd     Doc 166     Filed 10/16/19 Entered 10/16/19 15:43:36             Main Document
                                           Pg 6 of 17


                                           Background

        1.     The Debtor is a debt and medical receivables collection agency that was founded

in 1977 in New York City. Over time, the business grew into a thriving agency and, in 1995,

relocated to Elmsford, New York, where it is currently domiciled.

        2.     Russell H. Fuchs is the founder and Chief Executive Officer of the Debtor, and

owns 100% of the equity interests in the Debtor.

        3.     The Debtor had two basic business segments. The first principally involved

collections from retail consumer debtors of direct mail marketers, among others. The second

involved the collection of receivables on behalf of clinical diagnostic laboratories, and did

business under the name American Medical Collection Agency

        4.     In March 2019, the Debtor became aware of a significant IT security breach

involving its servers. That led to a cascade of events that ultimately necessitated the

commencement of the instant chapter 11 case.

        5.     On June 17, 2019 (the “Petition Date”), the Debtor filed a voluntary petition for

relief under the Bankruptcy Code. The Debtor is operating its business and managing its

properties as a debtor in possession pursuant to sections 1107(a) and 1108 of the Bankruptcy

Code.

        6.     On July 2, 2019, the Office of the United States Trustee appointed the Official

Committee of Unsecured Creditors in this Chapter 11 Case. See Notice Appointing Creditors

Committee [Doc. No. 44].

        7.     A more detailed description of the Debtor’s businesses and the reasons for its

chapter 11 case are set forth in the Declaration of Russell H. Fuchs Pursuant to Local

Bankruptcy Rule 1007-2 and in Support of “First Day” Motions [Doc. No. 2].




                                                -3-
19-23185-rdd     Doc 166      Filed 10/16/19 Entered 10/16/19 15:43:36             Main Document
                                            Pg 7 of 17


                                           The Contracts

        8.     In the ordinary course of business prior to the Petition Date, the Debtor entered

into the Contracts, which provided services and goods necessary to the Debtor’s operations such

as, for example, office equipment, online research services, and credit card processing. As a

direct or indirect consequence of the events that resulted in the Debtor’s chapter 11 proceeding,

the Debtor no longer requires the benefits provided by the Contracts, and therefore has no reason

to be burdened by their costs.

                                             Discussion

        9.     Section 365(a) of the Bankruptcy Code provides that a debtor, “subject to the

court’s approval, may assume or reject any executory contract or unexpired lease.” 11 U.S.C. §

365(a). Courts routinely approve motions to reject executory contracts or unexpired leases upon

a showing that the debtor’s decision is an exercise of sound business judgment and will redound

to the benefit of the debtor’s estate. See NLRB V. Bildisco & Bildisco, 465 U.S. 513, 523 (1984)

(traditional standard applied by courts to authorize rejection of an agreement is that of “business

judgment”); see also In re Helm, 335 B.R. 528, 538 (Bankr. S.D.N.Y. 2006) (“To meet the

business judgment test, the debtor in possession must establish that rejection will benefit the

estate.”).

        10.    The rejection of the Contracts is an appropriate exercise of the Debtor’s business

judgment and will reduce the administrative burdens on its estate. The Contracts are financially

burdensome and no longer necessary. Further, the Contracts have no marketable value that could

be generated through assumption and assignment. Accordingly, the Debtor’s continued

performance under the Contracts would constitute an unnecessary depletion of value of its estate.

        11.    Further, the Debtor submits that it is appropriate the the rejection of the Contracts

apply retroactively, effective as of the date that the Debtor last received (or will receive) goods


                                                 -4-
19-23185-rdd     Doc 166     Filed 10/16/19 Entered 10/16/19 15:43:36             Main Document
                                           Pg 8 of 17


or services under the relevant Contract. The proposed effective date of rejection for each

Contract is included in Exhibit “B” alongside the other identifying information provided for each

Contract. Because the Debtor is not seeking an effective date of rejection for any Contract that

overlaps any period during which the Debtor obtained benefit from such Contract, the Debtor

submits that authorizing a retroactive date of rejection here is appropriate and well within the

Court’s equitable discretion. See, e.g., In re KP Fashion Co., 2011 WL 3806116, at *3

(S.D.N.Y. Aug. 29, 2011) (finding that bankruptcy court’s order approving a retroactive date of

rejection under section 365(a) “was reasonable and certainly not an abuse of discretion.”)

                          Compliance With Bankruptcy Rule 6006(f)

       12.     Because the Motion seeks authorization for the rejection under section 365(a) of

multiple agreements with multiple parties (an “omnibus motion”), Bankruptcy Rule 6006(f)

applies. For agreements to be rejected (rather than assumed, which has additional requirements),

the rule requires any such omnibus motion to: (a) conspicuously state that affected counter-

parties may find their names and their corresponding agreements within the filed motion; (b) list

agreements alphabetically by name of counter-party, along with the corresponding agreement;

(c) be numbered consecutively with any other such omnibus motions; and (d) not seek to reject

more than 100 agreements within a single omnibus motion. See Fed. R. Bankr. P. 6006(f). The

Debtor respectfully submits that the Motion complies in all respects with Bankruptcy Rule

6006(f).

                                             Bar Date

       13.     Consistent with the Court’s Order: (i) Setting Bar Dates for Submitting Proofs of

Claim, (ii) Approving Procedures for Submitting Proofs of Claim, and (iii) Approving Notice

Thereof [Doc. No. 142] (the “Bar Date Order”), the Debtor proposes that parties to the Contracts




                                                -5-
19-23185-rdd     Doc 166     Filed 10/16/19 Entered 10/16/19 15:43:36             Main Document
                                           Pg 9 of 17


be permitted to file proofs of claim for any damages arising from their rejection by the later of:

(a) the General Claims Bar Date (as defined in the Bar Date Order); and (b) thirty (30) days after

entry of an Order authorizing and approving rejection of the Contracts.

                                         Motion Practice

       14.     This Motion includes citations to the applicable rules and statutory authorities

upon which the relief requested herein is predicated and a discussion of its application to this

Motion. Accordingly, the Debtor submits that this Motion satisfies Local Rule 9013-1(a).

                                              Notice

       15.     The Debtor will provide notice of this Application in a manner compliant with the

Court’s Order Granting Debtor’s Motion for Order Authorizing the Establishment of Certain

Notice, Case Management, and Administrative Procedures [Doc. No. 31], dated June 24, 2019.

                                        No Prior Request

       16.     No prior request for the relief sought in this Motion has been made to this or any

other court.

                                            Conclusion

       WHEREFORE, the Debtor respectfully requests that the Court enter the Order, in

substantially the form annexed as Exhibit “A” hereto, inter alia, authorizing the rejection of the




                                                -6-
19-23185-rdd     Doc 166      Filed 10/16/19 Entered 10/16/19 15:43:36           Main Document
                                           Pg 10 of 17


Contracts, nunc pro tunc to the respective dates set forth in Exhibit “B” hereto, and grant such

other and further relief as may be just.

Dated: October 16, 2019
       New York, New York

                                           CHAPMAN AND CUTLER LLP
                                           Counsel for the Debtor and
                                           Debtor in Possession


                                           By:     /s/Steven Wilamowsky
                                                 Steven Wilamowsky
                                                 1270 Avenue of the Americas
                                                 30th Floor
                                                 New York, NY 10020-1708
                                                 Telephone: 212.655.6000

                                                 -and-

                                                 Aaron M. Krieger
                                                 111 West Monroe Street
                                                 Chicago, IL 60603-4080
                                                 Telephone: 312.845.3000
19-23185-rdd   Doc 166   Filed 10/16/19 Entered 10/16/19 15:43:36   Main Document
                                      Pg 11 of 17


                                   EXHIBIT “A”

                                  Proposed Order
19-23185-rdd       Doc 166        Filed 10/16/19 Entered 10/16/19 15:43:36                   Main Document
                                               Pg 12 of 17


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------x
In re                                                     :   Chapter 11
                                                          :
Retrieval-Masters Creditors Bureau, Inc.,1                :   Case No. No. 19-23185 (RDD)
                                                          :
                           Debtor.                        :
----------------------------------------------------------x


                  FIRST OMNIBUS ORDER PURSUANT TO SECTION 365(a)
                       OF THE BANKRUPTCY CODE AUTHORIZING
                   REJECTION OF CERTAIN EXECUTORY CONTRACTS
                     AND LEASES, AND PROVIDING RELATED RELIEF


        Upon the motion (the “Motion”)2 of the debtor and debtor in possession (the “Debtor”)

for entry of an Order authorizing rejection of certain executory contracts and leases, and granting

related relief; all as more fully set forth in the Motion; and upon the First Day Declaration; and

this Court having jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the

Amended Standing Order of Reference from the United States District Court for the Southern

District of New York, dated January 31, 2012; and that this Court may enter a final order

consistent with Article III of the United States Constitution; and this Court having found that

venue of this proceeding and the Motion in this district is proper pursuant to 28 U.S.C. §§ 1408

and 1409; and this Court having found that this is a core proceeding pursuant to 28 U.S.C.

§157(b); and this Court having found that the Debtor’s notice of the Motion and opportunity for

a hearing on the Motion were appropriate under the circumstances and no other notice need be

provided; and this Court having reviewed the Motion and having heard the statements in support


1
        The last four digits of the Debtor’s taxpayer identification number is 9495. The location of the Debtor’s
        service address for purposes of this chapter 11 case is 4 Westchester Plaza, Suite 110, Elmsford, NY 10523.
        The Debtor also does business as American Medical Collection Agency.
2
        Capitalized terms used but not otherwise defined herein have the meanings ascribed to them in the Motion.
19-23185-rdd     Doc 166      Filed 10/16/19 Entered 10/16/19 15:43:36              Main Document
                                           Pg 13 of 17


of the relief requested therein at a hearing, if any, before this Court (the “Hearing”); and it

appearing that the Motion complies with applicable requirements under Rule 6006(f) of the

Federal Rules of Bankruptcy Procedure; and this Court having determined that the legal and

factual bases set forth in the Motion and at the Hearing establish just cause for the relief granted

herein; and upon all of the proceedings had before this Court; and after due deliberation and

sufficient cause appearing therefor, it is HEREBY ORDERED THAT:

         1.    The Motion is granted.

         2.    Pursuant to sections 105(a) and 365(a) of the Bankruptcy Code, the Debtor is

authorized to reject the Contracts (as identified on Exhibit “B” to the Motion), and such

Contracts hereby are deemed rejected, effective as of the respective dates of rejection set forth

for each such Contract on Exhibit “B” to the Motion.

         3.    Notwithstanding the relief granted herein and any actions taken hereunder,

nothing in the Motion or this Order shall: (a) constitute an admission as to the validity or priority

of any claim against the Debtor; (b) constitute a waiver of the Debtor’s right to dispute any

claim; or (c) prejudice any party’s right to assert that any of the Contracts are not executory or

unexpired within the meaning of section 365 of the Bankruptcy Code.

         4.    Any person or entity that holds a Claim arising from the rejection of an executory

contract or unexpired lease must submit a Proof of Claim based on such rejection on or before

the later of: (a) the General Claims Bar Date; and (b) thirty (30) days from the date of entry of

this Order.

         5.    The terms of this Order shall be effective immediately and enforceable upon its

entry.




                                                 -2-
19-23185-rdd    Doc 166      Filed 10/16/19 Entered 10/16/19 15:43:36             Main Document
                                          Pg 14 of 17


       6.      The Court shall retain jurisdiction with respect to all matters arising from or

related to the implementation of this Order.


Dated: ____________, 2019
       White Plains, New York



                                      THE HONORABLE ROBERT D. DRAIN
                                      UNITED STATES BANKRUPTCY JUDGE




                                                -3-
19-23185-rdd    Doc 166    Filed 10/16/19 Entered 10/16/19 15:43:36      Main Document
                                        Pg 15 of 17


                                       Exhibit “B”

               Executory Contracts and Unexpired Leases Subject to Rejection
19-23185-rdd     Doc 166   Filed 10/16/19 Entered 10/16/19 15:43:36    Main Document
                                        Pg 16 of 17


                              CONTRACTS TO REJECT

           VENDOR NAME                        ADDRESS                 EFFECTIVE DATE
                                                                       OF REJECTION

 Altice Business (f/k/a          1111 Stewart Avenue                   09/13/2019
 Lightpath)                      Bethpage, NY 11714
 Apex                            535 Connecticut Avenue, Ste. 104      08/15/2019
                                 Norwalk, CT 06854
 Clearbrook Cross LLC            100 Clearbrook Road                   11/01/2019
                                 Elmsford, NY 10523
 Creditron                       2265 Upper Middle Road East, Ste.     07/01/2019
                                 601
                                 Oakville, Ontario, CANADA
 CSI International/Bi Moyle      P.O. Box 417                          11/01/2019
                                 Williamsport, OH 43164
 CT Corporation                  111 Eighth Avenue, 13th Fl.             TBD as
                                 New York, NY 10011                     discussed
 Expertsource Global Services    Deekay Tech Park, Unit 102            06/17/2019
 Private Limited                 TTC Industrial Area, MIDC
                                 Turbhe, Navi Mumbai
                                 Maharashtra 40075, INDIA
 IBM                             Carretera al Castillo 2200 El          11/1/2019
                                 Quince
                                 El Salto, Jalisco 46680, MEXICO
 LexisNexis                      28330 Network Place                   07/01/2019
                                 Chicago, IL 60673
 Nuvei Technologies              5000 Legacy Drive, Suite 320          06/17/2019
                                 Plano, TX 75024
 PCI Group, Inc.                 11632 Harrisburg Road                 06/17/2019
                                 Fort Mill, SC 29707
 Pitney Bowes                    2225 American Drive                   09/28/2019
                                 Neenah, WI 54956
 Protection1                     800 East Waterman                     11/01/2019
                                 Wichita, KS 67202
 Service Express, Inc.           3854 Broadmoor Ave SE                 09/01/2019
                                 Grand Rapids, MI 49512



4819-4944-3496
7022536
19-23185-rdd   Doc 166     Filed 10/16/19 Entered 10/16/19 15:43:36   Main Document
                                        Pg 17 of 17



 Twilio                          375 Beale Street, Ste. 300           09/10/2019
                                 San Francisco, CA 94105
 Wells Fargo Financial           P.O. Box 3072                        09/09/2019
 Services (Apple Lease)          Cedar Rapids IA 52406
 Wells Fargo Financial           P.O. Box 3072                        11/01/2019
 Services (Konica Lease)         Cedar Rapids IA 52406


 Windstream Enterprise           P.O. Box 70268                       08/11/2019
 (f/k/a Broadview Networks)      Philadelphia, PA 19176




                                           2
